846 F.2d 72Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Linwood C. LEE a/k/a Lyndon C. Swinney, Plaintiff-Appellant,v.Cathy J. CLAWSON, Employee of Citizens Bank of Maryland,Defendant-Appellee.Linwood C. LEE a/k/a Lyndon C. Swinney, Plaintiff-Appellant,v.Annette Virginia BROWN, An Employee of Vitro Corp. ofMaryland, Defendant- Appellee.
Nos. 87-7404, 87-7405.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 29, 1988.Decided April 19, 1988.

Linwood C. Lee, appellant pro se.
Before WIDENER, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Linwood C. Lee, a federal inmate in Texarkana, Texas, appeals the dismissal of his civil rights and diversity actions.  We vacate and remand for further proceedings.


2
Lee brought these actions against Cathy J. Clawson, an employee of Citizen's Bank and Trust of Maryland, and Annette Brown, an employee of Vitro Corporation in Silver Spring, Maryland, respectively.  He invoked jurisdiction under 28 U.S.C. Secs. 1332 and 1343.


3
In the complaint against Clawson, Lee alleged that she knowingly made false statements to Prince George's County police officers, leading to his arrest and imprisonment.  In the complaint against Brown, he alleged that she knowingly made false statements to a Secret Service agent, and knowingly deprived him and his wife of personal property.  Lee sought more than $10,000 in damages from both Clawson and Brown.  He alleged that he was a resident of New York prior to his incarceration.


4
The district court, construing Lee's actions as Sec. 1983 actions, dismissed them as frivolous for lack of state action, and Lee appealed.


5
We agree with the district court that Lee failed to state a claim under Sec. 1983.  We remand the case, however, for the district court to determine whether diversity jurisdiction exists under 28 U.S.C. Sec. 1332.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.  Lee's motion for a stay is denied.


6
VACATED AND REMANDED.